DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-33 and 48-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. The examples shown below represent a thorough though not necessarily comprehensive list of the indefinite language in the claims.  Please review the claims for additional instance of indefinite language.  
In re Claims 26 and 50,  the claim language mentions “specific yield zones”, “high cycling elasto-plastic displacements”, “high cycling ductilities”, and  “high cycling plastic strains”.  What constitutes “high” for cycling ductilities or cycling plastic strains?  What is the claimed value or range of values for the specific yield zone?  None of these terms are specifically defined by the claim and are indefinite.  Even if they were defined, these limitations and other limitations such as “maintaining a constant yield force” are listed as desired measures in evaluating the performance of the claimed invention.  However, these are goals.  How is the claimed invention supposed to achieve these goals?  They are not positively claimed elements.  The examiner will assume that these limitations will be met due to the positively claimed inventive features that are present.  Furthermore what “minor bending axis”?  Where is the minor axis defined and located?  The are no details characterizing the minor bending axis in the claim.  
Claim 48 recites the limitation “constant resistive yield force”.  Maintaining a “constant resistive yield force” is a design goal, not a positively claimed limitation.  What specific physical characteristics enable the claimed invention to achieve this goal?  An appropriate correction is required.
Claims 49 and 50 requires that the claimed invention has elastoplastically yielding flexural member that flexes or has a length that increases or decreases without “generating tensile or compressive forces in the elastoplastically yielding flexural member”.  During an earthquake, such forces are common experienced by building supports.  However the claim language does not the specific what physical characteristics enable the claimed invention to achieve this goal.  Furthermore, what constitutes a “high displacement/elastoplastic displacement?”  Again, the term “high” has not been defined.  The claim language also requires that the “resultant reactions remain orthogonal to the tangent plain of the flexural member” and that the flexural member be able to flex about its minor bending axis and yield at specific yield zones.  As was stated earlier, neither the “minor bending axis” nor the “specific yields” have not been defined.  This language is simply a list of desired measures in evaluating the performance of the claimed invention.  They are performance goals rather than a positively claimed inventive element.  How is the claimed invention supposed to achieve these goals?  They are not positively claimed elements of the invention.  The examiner will assume that these limitations will be met due to the positively claimed inventive features that are present.  The lack of clarity of the claim language renders the scope of the claim indefinite.  An appropriate correction is required
Claim 51 requires, that an orthogonal connection is maintained between the first structural member and the first region of the elastoplastically yielding flexural member as the elastoplastically yielding flexural member displaces in use.  This is a performance goal rather than a positively claimed inventive element.  How is the claimed invention supposed to achieve these goals?  Goals are not positively claimed structural elements of the invention.  The examiner will assume that these limitations will be met by the positively claimed structural features that are present.  The lack of clarity of the claim language renders the scope of the claim indefinite.  An appropriate correction is required.
Claim 52 requires that “the constant resistive yield force is sufficient to control and limits forces developed within the device and within the structure and within the foundation and limits response accelerations and dynamic forces of masses seismically supported by the structure, and whereby the device and structure maintain the constant resistive yield force in response to a seismic event”.  This language is simply a list of desired measures in evaluating the performance of the claimed invention.  They are performance goals rather than a positively claimed inventive element.  How is the claimed invention supposed to achieve these goals.  They are not positively claimed elements of the invention.  The examiner will assume that these limitations will be met by the positively claimed inventive features that are present.  The lack of clarity of the claim language renders the scope of the claim indefinite.  An appropriate correction is required.
Claim 54 states that the restively and resiliently deformable elastoplastically yielding flexural member has a spanning aspect.  What is this referring to?  What aspect of spanning?  The claim mentions positive and negative directions which could refer to any directions.  They have not been defined.  Furthermore, the language of the claim also stipulates “enabling a length of the restively and resiliently deformable elastoplastically yielding flexural member between the first anchor and the second anchor to freely increase and decrease without tensile or compressive membrane forces being generated within the restively and resiliently deformable elastoplastically yielding flexural member.  Such forces are typically found within energy dissipating supports.  What physical characteristics of the invention allow for not generating “tensile or compressive membrane forces being generated within the elastoplastically yielding flexural member”.  The claim language also requires that “the restively and resiliently deformable elastoplastically yielding flexural member is able to elastically or elastoplastically cyclically flex in both positive and negative directions and flexurally yield and plastically flow, while maintaining the constant resistive yield force”.  Again these are performance goals, not positively claimed physical elements of the claimed invention.  The examiner will assume that these limitations will be met due to the positively claimed inventive features that are present.  The lack of clarity of the claim language renders the scope of the claim indefinite.  An appropriate correction is required.
Claim 56 requires a “two- tier elastic stiffening elastoplastic structural response”.  What does this even mean?  What are the tiers?  What is the basis for establishing the tiers?  What kind of response?   The lack of clarity of the claim language renders the scope of the claim indefinite.  An appropriate correction is required.
Claim 57 mentions “maximum stress values”, “high cycling elasto-plastic displacements”, and “high ductility values”.  What constitutes “high” or “maximum” for any of these features?  None of these terms are specifically defined by the claim and are indefinite.  The claim also mentions “plastic strain values along a positive stress-strain yield plateau and to and beyond plastic strain values at maximum stress values within a strain hardening region of a stress-strain curve of the yielding material”.  This language refers to a graphical representation of the stress strain properties of the claim but is very vague.  Such language may be suitable for a general discussion in a material science text but are not acceptable in defining the metes and bounds of a claimed invention.   It is not a directed to positively claimed physical elements of the claimed invention.  This limitation and other limitations such as “maintaining a constant yield force” are listed as desired measures in evaluating the performance of the claimed invention.  However, these are goals.  How is the claimed invention supposed to achieve these goals?  They are not positively claimed elements.  The examiner will assume that these limitations will be met due to the positively claimed inventive features that are present.  The lack of clarity of the claim language renders the scope of the claim indefinite.  An appropriate correction is required.
In re Claims 61- 63, the language mentions a dynamic response force and constant resistive yield force and stated that “the dynamic response force is independent of the magnitude of the seismic event”.  Dynamic response force and constant resistive yield force are labels.  They are not defined or described in the claim other than stating that they exist or are independent of the size of the earthquake.    The claimed relationship between the dynamic response force and the size of the earthquake makes no sense.  How can any response be independent of the size of the cause?  As a design goal, it is one that is clearly not described in the claim.  It is also not a positively claimed element of the invention.  How is the claimed invention supposed to achieve these limitations?  The examiner will assume that these limitations will be met due to the positively claimed inventive features that are present.  The lack of clarity of the claim language renders the scope of the claim indefinite.  An appropriate correction is required.
Claim 64 requires “forming a stable elastoplastic mechanism of constant resistive yield force”.  How?  What positively claimed feature of the invention accomplishes this design goal? 
Claim 64 further requires that “the structure or control structure able to cyclically displace and plastically flow to high elastoplastic displacements and high ductility values, to plastic strain values along a positive stress-strain yield plateau and to and beyond plastic strain values at maximum stress values within a strain hardening region of a stress-strain curve of the yielding material from which the element is constructed while maintaining a constant resistive yield force.”  This is clearly a reference to a graphical representation of the stress strain properties of the invention.   This is not a positively claimed limitation.  Again, how is this design goal accomplished by the positively claimed limitations of the instant application?  Furthermore, what are considered “high ductility” values?
The final paragraph of Claim 64 is directed to a forces and accelerations that the invention is required to control and limit.  These are not positively claimed limitation.  Again, how are these limitations accomplished by the positively claimed limitations of the instant application?  The examiner will assume that these limitations will be met due to the positively claimed inventive features that are present.  The lack of clarity of the claim language renders the scope of the claim indefinite.  An appropriate correction is required.
Claims 65 and 66 require “a curve of only single sign curvature with convex top surface” and a “curve of only single sign curvature with concave top surface”.  The language further requires “high elasto-plastic displacements and high ductility values” but “high” is not defined.  Furthermore, the requirement against prying action between second regions and second anchors or second structural member or the base or foundation or floor, or cause or allow any membrane forces to develop within the yield plate” is vague and unclear.  How are these limitations accomplished by the positively claimed features of the instant application?   The examiner will assume that these limitations will be met due to the positively claimed inventive features that are present.  The lack of clarity of the claim language renders the scope of the claim indefinite.  An appropriate correction is required.
Claim 67 recites the limitation " the central first region".  There is insufficient antecedent basis for this limitation in the claim.  An appropriate correction is required.
Claim 67 recites the limitation “the second end regions of the yield plate distal each side of the first end region”.  The meaning of this language is unclear.  This lack of clarity renders the scope of the claim indefinite.  An appropriate correction is required.
Claims 67 requires that the length of the plate along the flexing curve to increase or decrease without generating prying actions or membrane forces such as tensile or compressive forces.  The claim language further requires that the yield plate maintains a constant resistive yield force with displacement between the first and second structural member.   How are these limitations accomplished by the positively claimed features of the instant application?   The examiner will assume that these limitations will be met due to the positively claimed inventive features that are present.  The lack of clarity of the claim language renders the scope of the claim indefinite.  An appropriate correction is required.
Claim 68 requires that the second end regions freely translate or rotate without generating prying actions.  In addition, the length of the plate along the flexing curve can increase or decrease without generating membrane forces such as tensile or compressive membrane forces within the plate.  How are these limitations accomplished by the positively claimed features of the instant application?   The examiner will assume that these limitations will be met due to the positively claimed inventive features that are present.  The lack of clarity of the claim language renders the scope of the claim indefinite.  An appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26-31, 33, 48-50, 52, 54-57, and 61-66 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Nishimoto et al. (U.S. 20100251637).
In re Claim 26, 29 and 30, Nishimoto teaches a force limiting and energy dissipating device for absorbing energy and limiting forces developed, during movement between a first structural member and a second structural members, the device comprising: a first anchor (31) secured to the first structural member (A), a second anchor(s) (21) secured to the second structural member(B or 20), a resiliently deformable flexural member (10,30), having a first region and a second region(s) spaced from the first region and located respectively by the first anchor and second anchor(s).  The examiner notes that regions located “by” the first or second anchor could refer to almost any location.  “By” means close to and any two separated surfaces on the flexural members (10,30) would be close to the first and second anchors and therefore qualify as first and second areas.   The areas in Figure 2 labeled 11 and 12 could be considered examples of first and second regions.  For that  matter, any two distinct surface that are separated from each other on either sided of the bends (10A,10B) would fulfil this requirement.  The first anchor secures/attaches the first region to the first structural member so that the first region is able to move with the first structural member relative to the second region(s) and second structural member, during a seismic event the second anchor(s) and the second region(s) of the flexural member(s), of a form which both; allow i) free translation (in which direction) (side to side or up or down) or ii) free translation and free rotation (a combination of side to side and up and down motion due to upheaval and lateral forces during an earthquake) of the second region(s) relative to the second anchor(s); and by their form and boundary conditions, enable the flexural member(s) to flex about its minor bending axis and flexurally yield, at specific yield zones, and flex to high cycling elasto-plastic displacements and to high cycling ductility’s, or high cycling plastic strains; while maintaining a constant resistive yield force, within and across itself (the flexural member(s)) and a constant yield force between the first and second structural members as they displace relative to each other in response to base or ground motion input from for example a seismic event, while preferably not causing internal membrane forces to develop within the deformable flexural member(s))  The bending axis was not defined by the claim however the bends in members (10) could be considered to be about an axis.  As was noted in the 112-rejetion, Nishimoto teaches the positively claimed structural limitations described in the claim.  Therefore it is capable of performing or meeting the conditions and functions described in the claim.  
The deformable flexural member/ resiliently deformable flexural member is capable of being replaced by disassembly the joint between the first and second structural members.  Due to its position between the device acts as a mount for the first structural member (A) on foundation (B) (Figures 1-10)
In re Claim 27, Nishimoto teaches the second structural member (B) is a foundation (an underlying support or base) or a base structure and the first structural member is an upright member.
In re Claim 28, Nishimoto teaches that deformable flexural member elements (10,30) are made of steel sheet metal  (Paragraph 0043,0045).  (Figures 1-10) Metal plate can refers to sheet metal which is shown in the Figures.
In re Claim 31, Nishimoto teaches that the device is intermediate the first structural member (A) and the second structural member(B), both retained/attached to a foundation or base (the ground) and both (Structural members A and B) forming part of a control structure (bridge girder or pier) engaged to/connected to a seismically supported structure/bridge.  The term control structure is broad and can refer to any substructure that is a vital constituent of a larger structure.  (Figures 1-10, Paragraph 50)
In re Claim 33, Nishimoto teaches that the first anchor (31) and/or second anchor(s)(21) are engaged to a control structure/ which is in turn engaged/connected to the seismically supported structure/bridge.  (Figures 1-10, Paragraph 50)
In re Claim 48, Nishimoto teaches a force limiting and energy dissipating device and mechanism for limiting forces and dissipating energy during movement between a first structural member and a second structural member, the device comprising: a first anchor (31) for securement to the first structural member; second anchor(21) for securement to the second structural member; a resiliently deformable flexural member (10,30), having a first region and a second region(s) spaced from the first region and located respectively by the first anchor and second anchor(s).  The examiner notes that regions located “by” the first or second anchor could refer to almost any location.  “By” means close to and any two separated surfaces on the flexural members (10,30) would be close to the first and second anchors and therefore qualify as first and second areas.   The areas in Figure 2 labeled 11 and 12 could be considered examples of first and second regions however, any two distinct surface that are separated from each other would fulfil this requirement.  For that matter, any two distinct surface that are separated from each other on either side of the bends (10A,10B) would fulfil this requirement.  The first anchor secures the first region to the first structural member so that the first region is able to move with the first structural member relative to the second region and second structural member during a seismic event, and the second anchor and second region allows translation (side to side/up or down) or translation and rotation of the second region relative to the second anchor during oscillatory displacement of the first structural member relative the second structural member allowing the resistively and resiliently elastoplastically yielding flexural member (10) to elastoplastically flexurally displace and yield while maintaining a constant resistive yield force within and across itself and between the first and second structural members.  (Figures 1-10, Paragraph 50)
As was noted in the 112-rejetion, maintaining a “constant yield force” is a design goal, not a positively claimed limitation.  What specific what physical characteristics enable the claimed invention to achieve this goal?  Nishimoto teaches the positively claimed structural limitations described in the claim.  Therefore it is capable of performing or meeting the conditions and functions described in the claim.  The flexural members (10) will be subjected to seismic forces that if severe enough will cause them to deform and yield.  
In re Claim 49, Nishimoto teaches that the second anchor (21) and second end region (areas in Figure 2 labeled 11) are configured with free translational boundary conditions (side to side or up and down motion) or free translational and free rotational boundary conditions (a combination of side to side and up and down motion due to upheaval and lateral forces during an earthquake) to allow the resistively and resiliently elastoplastically yielding flexural member to flex to high displacements between the first and second anchors without generating tensile or compressive forces in the resistively and resiliently elastoplastically yielding flexural member.  As was noted in the 112 Rejection, the claim language does not the specific what physical characteristics enable the claimed invention to allow the “elastoplastically yielding flexural member to flex to high displacements between the first and second anchors without generating tensile or compressive forces in the elastoplastic ally yielding flexural member”.  The examiner will assume that these limitations will be met due to the positively claimed inventive features that are present.  (Figures 1-10, Paragraph 50)
In re Claims 50 and 57, Nishimoto has been previously discussed.  As was previously noted the first and second anchors and flexural members have been positively claimed by Nishimoto.   As was stated in the above 112 Rejections, the remaining claim limitations will be met due to the positively claimed inventive features that are present.  
In re Claim 52, Nishimoto teaches the first anchor (31) is connected to the first structural member (A) and the second anchor (21) is connected to the second structural member (B) and wherein one of the first structural member or the second structural member is directly supportive of a structure/bridge, and the other of the first structural member or the second structural member comprises a foundation.  The remaining language are functional limitations are directed to forces and accelerations that the invention is required to control and limit.  These are goals and not positively claimed limitations. The positively claimed structural elements are therefore assumed to be capable of performing the functional limitations and performance requirement detailed in this claim.  (Figures 1-10, Paragraph 50)
In re Claims 54 and 56, Nishimoto teaches the resistively and resiliently elastoplastically yielding flexural member has a spanning aspect.  Spanning means extend of cover a distance.  The elastoplastically yielding flexural member (10,30) does extend for a distance.  One of the bolts (40) or even one of the multiple stud bolts (31) could be considered a displacement limiter since they act to hold the elastoplastically yielding flexural member in place until a limit is reached.  The remaining limitations were discussed in the 112-Rejection.  The remaining claim limitations will be met due to the positively claimed inventive features that are present.  
In re Claims 55, Nishimoto teaches multiple flexural members (10,10A) that could be considered secondary flexural members.  (Figure 1)  The remaining limitations are functional and are not positively claimed structural limitations.  The examiner will assume that these limitations will be met by the positively claimed inventive features that are present.   
In re Claims 61-63, Nishimoto teaches that the structure supports a mass, a bridge or pier relative to an underlying foundation such as the ground or bridge supports or abutments.  The remaining limitations are functional, or as was mentioned in the previous 112 Rejection are not clearly defined and therefore are not positively claimed structural limitations.  The constant yield force of the flexural member will offer a degree of resistance to the dynamic forces that propagate through the foundation.  The examiner will assume that these limitations will be met by the positively claimed inventive features that are present.   (Figures 1-10; Paragraph 50)
In re Claims 64, Nishimoto teaches the device is configured to be directly supportive of a structure/bridge.  (Figures 1-10; Paragraph 50)  The remaining limitations are functional, or as was mentioned in the previous 112 Rejection are not clearly defined and therefore are not positively claimed structural limitations.  The constant yield force of the flexural member will offer a degree of resistance to the dynamic forces that propagate through the foundation.  The examiner will assume that these limitations will be met by the positively claimed inventive features that are present.   (Figures 1-10; Paragraph 50)
In re Claims 65 and 66, Nishimoto teaches the second anchors (21) fix the second end regions of the yield plate (10) (Region indicated by 11 in Figure 2), to a second structural member (B), being a base, or foundation, or floor; the first anchor fixes the first region of the plate to a first structural member, being, the base of a chord of a structural frame.  The remaining limitations are functional, or as was mentioned in the previous 112 Rejection are not clearly defined and therefore are not positively claimed structural limitations.  The examiner will assume that these limitations will be met by the positively claimed inventive features that are present.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32, 53, and 60  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al. (U.S. 20100251637).
In re Claim 32, Nishimoto has been previously discussed but does not teach multiple device intermediate the foundation/ground and the control structure/girder.  It would have been obvious to one having ordinary skill in the art to have multiple devices, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Multiple force limiting devices would provide additional energy absorption during an earthquake.
In re Claim 53 and 60(1st-61)  Nishimoto teaches that the device is connected to and intermediate the first structural member(A) and the second structural member(B) which are parts of a bridge girder or a bridge pier.  Chords are the constituent members of a trellis or truss.  The examiner takes official notice that truss bridges are well known in the art and have chords that are part of the load bearing structure.   Therefore, a structural member with chords would be obvious to one of ordinary sill in the art.   The remaining claim limitations will be met due to the positively claimed inventive features that are present.  Displacement between or along the chords of the will be resisted by the frictional and shear forces of the trellis bridge chord connections until the the resistively and resiliently elastoplastically yielding flexural member flexurally yields.  
Allowable Subject Matter
Claims 51, 67 and 68 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments

Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive. The applicant argues that many of the terms cited by the examiner such as high cycling displacement, high ductility values, two tier elastic response, high cycling ductilities, high cycling elasto-plastic displacements, and specific yield zones are terms well know in the art.  However, as the examiner has pointed out in the office action, this does not define those terms, for example, what constitutes a “high value”.  The values or range of values for what constitutes “high” should be defined in the claim or those terms will be unclear and therefore indefinite.  Furthermore, as was repeatedly mentioned in the office action, many of the limitations are design goals rather than positively claimed inventive elements.  What physical feature allows for the accomplishment of these goals.  The examiner points out that Claim 51 was amended to structural members that are pivot connections and guided pushrods.  This represents a positively claimed element that is capable of meeting such design goals.  If the positively claimed limitations of the are met by the cited reference, then as was repeatedly stated, that reference will be judged as capable of meeting the functional performance limitation.  
The applicant also argues that the yield connectors of the Nishimoto reference do not meet the claim requirements do to fixed boundary conditions.  The examiner respectfully disagrees.  The requirement that the second end regions can not translate or rotate is still met.  As was pointed out, the requirement that the end region are “by” the anchors is very broad and can refer to almost any two separated surfaces of the flexural members.  The examiner had mentioned the areas labeled 11 and 12 as possible examples but any two distinct surfaces that are separated from each other that are part of the flexural members would meet that requirement.  For that matter, any two distinct surface that are separated from each other on either side of the bends (10A,10B) would fulfil this requirement.  Furthermore, the requirement for free translation is readily met when during a seismic event, forces in multiple directions will cause the spaced apart regions to translate side to side, up or down, or both.  Again, these are broad terms or design goals, what specific physical characteristics/(positively claimed limitation)  about the first and second regions and ends of the instant application allows them to meet these requirements.  This need to be clearly defined in the claim.  
Furthermore, the requirement barring prying action between second regions and second anchors or second structural member or the base or foundation or floor, or cause or allow any membrane forces to develop within the yield plate” is vague and unclear.  Prying means to use force to open something.  What is being pried?  The anchor?  If an anchor holds in place and isn’t removed then it hasn’t received a prying action.  How are these limitations accomplished by the positively claimed features of the instant application?   The examiner will assume that these limitations will be met due to the positively claimed inventive features that are present.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633